Name: Commission Regulation (EEC) No 1290/91 of 16 May 1991 on the supply of skimmed milk powder to Romania
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  Europe
 Date Published: nan

 No L 122/14 Official Journal of the European Communities 17. 5 . 91 COMMISSION REGULATION (EEC) No 1290/91 of 16 May 1991 on the supply of skimmed-milk powder to Romania Whereas, owing to the need to inform tenderers as soon as possible of the outcome of their participation in the various invitations to tender, provision should be made for the entry into force of this Regulation on the day of its publication, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 879/81 of 9 April 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and Romania and amending Regula ­ tion (EEC) No 569/88 ('), and in particular Article 3 (2) thereof, Whereas, in accordance with Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria (2), an invitation to tender was opened by Regulation (EEC) No 879/91 with a view to fixing the costs of the supply ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 879/91 and in view of the tenders received, the Commission is to fix a maximum amount for supply costs or is to decide not to take any action in response to tenders ; whereas, in view of the tenders submitted to, and notified by, the German intervention agency, a maximum amount should be fixed for the supply of skimmed-milk powder to Romania ; Article 1 For the new invitation to tender opened pursuant to Regulation (EEC) No 879/91 and in view of the tenders forwarded to the Commission on 8 May 1991 , the maximum price for the cost of the supply of 2 000 tonnes of skimmed-milk powder to Romania, shall be ECU 116,35 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 89, 10 . 4. 1991 , p. 28 . (2) OJ No L 67, 14. 3 . 1991 , p. 17.